Case 18-27740       Doc 83    Filed 11/07/18 Entered 11/07/18 10:27:11     Desc Main
                               Document     Page 1 of 19


Michael R. Johnson (A 7070)
RAY, QUINNEY & NEBEKERP.C.
36 South State Street, Suite 1400
Salt Lake City, Utah 84111
Telephone: (801) 532-1500
Facsimile: (801) 532-7543
Email: mjohnson@rqn.com

Debra A. Dandeneau (pro hac vice)
Ira A. Reid (pro hac vice)
Frank Grese (pro hac vice)
BAKER & McKENZIE LLP
452 Fifth Avenue
New York, New York 10018
Telephone: (212) 626-4875
Telephone: (212) 891-3976
Email: debra.dandeneau@bakermckenzie.com
Email: ira.reid@bakermckenzie.com
Email: frank.grese@bakermckenzie.com


Counsel for Gracenote, Inc.

                    IN THE UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION



   Inre:                                    Chapter 11


   SORENSON MEDIA, INC.,                    BankruptcyNo. 18-27740 (WTT)



                        Debtor.
                                 Hearing Date: November 13, 2018 @ 11:00 A.M.
 - - - - - - - - - - - - - - - ' Objections Due: November 7, 2018

          OBJECTION BY GRACENOTE, INC. TO DEBTOR'S MOTION FOR
      FINAL ORDER (I) AUTHORIZING DEBTOR (A) TO OBTAIN POST -PETITION
      SECURED DIP FINANCING; (B) TO USE CASH COLLATERAL AND GRANT
     ADEQUATE PROTECTION; (II) GRANTING LIENS AND PROVIDING SUPER-
         PRIORITY ADMINISTRATIVE EXPENSE STATUS; (III) MODIFYING
          THE AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF




1396089-v9\NYCDMS
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11                    Desc Main
                                     Document     Page 2 of 19


          Gracenote, Inc. ("Gracenote"), a creditor and party in interest, through counsel, hereby

objects (the "Objection") to the Motion for Final Order (I) Authorizing Debtor (A) to Obtain

Post-Petition Secured DIP Financing;(B) to Use Cash Collateral and Grant Adequate

Protection,· (II) Granting Liens and Super-Priority Administrative Expense Status;

(III) ModifYing the Automatic Stay,· and (IV) Granting Related Relief[Doc. No. 12] (the "DIP

Motion"/ filed by Sorenson Media, Inc. (the "Debtor") with respect to debtor in possession

financing from its shareholder, JLS Holdings, Inc. ("JLS"). In support of this Objection,

Gracenote respectfully states as follows:

                                     PRELIMINARY STATEMENT

          1.        The Debtor and JLS are two ofthe various companies indirectly owned and

controlled by James L. Sorenson and his family members. JLS owns at least 10% of the

Debtor's equity securities, and James L. Sorenson owns 100% ofthe equity of JLS? Moreover,

the Debtor describes James L. Sorenson as the manager of JLS and "an equity holder and board

member of the Debtor." DIP Motion at para. 11. The Sorenson Capital website lists the Debtor

as one of Sorenson Capital's portfolio companies. http://www.sorensoncapital.com/companies/.

          2.        Through the guise of DIP financing, the Debtor and its controlling shareholder

seek to bless and elevate a prepetition "loan" made by one of the Debtor's owners within months

of the Petition Date- all to the detriment of the Debtor's other creditors. The Debtor has failed

to establish any of the following:

                    •   that any continued operation of its business is necessary to preserve the sale
                        value (if any) of its intellectual property assets,




1
 Capitalized terms used but not otherwise defined herein have the meaning ascribed to such terms in the DIP
Motion.
2
    Debtor's Amended Corporate Ownership Statement [Doc. No. 47].



1396089-v9\NYCDMS
                                                        2
Case 18-27740            Doc 83       Filed 11/07/18 Entered 11/07/18 10:27:11                      Desc Main
                                       Document     Page 3 of 19


                    •   that the Debtor is not already administratively insolvent and will not be
                        rendered even more deeply administratively insolvent by the Court granting
                        the DIP Motion,

                    •   that the Debtor has any reasonable ability to repay the $4.5 million new
                        money portion of the DIP Loan- much less the $22 million JLS "debt" that
                        the Debtor seeks to roll up,

                    •   that the value of the Debtor's assets supports the Debtor's attempted roll-up of
                        the JLS prepetition "claim," or

                    •   that the Debtor has made any legitimate efforts to solicit offers to extend
                        postpetition DIP financing to the Debtor.

In short, the Debtor has not even attempted to show that it has made the efforts required by

section 364(c)-(d) of the Bankruptcy Code and case law for the Court to approve the DIP

financing requested in the DIP Motion.

         3.         Moreover, the relief sought by the Debtor is particularly egregious in that the

Debtor asks the Court to order- without proof and before any party in interest has had an

adequate opportunity to conduct a proper inquiry3 - that (a) the $21,988,000 million in purported

prepetition secured financing made by its owner (the "JLS Prepetition Funding") is a valid

claim secured by validly perfected liens and (b) the JLS Prepetition Funding should be "rolled

up" into a superpriority administrative expense secured by a first lien on substantially all of the

Debtor's assets. In some jurisdictions, a roll-up simply is not possible. In other cases, a roll-up

is always controversial and subject to a higher standard of proof. In this case, the roll-up would

be unconscionable.

         4.         To date, all the Debtor's actions suggest that this case is being run for the benefit

of James L. Sorenson and his family of companies. The DIP Motion is no different. James L.

Sorenson seeks to obtain a leg up in any sale process by blessing the JLS Prepetition Funding

3
 The Office of the United States Trustee has not held a meeting for the purposes of forming an official committee of
unsecured creditors in this case, although it states that it is continuing to seek out creditors that are interested in
serving on such committee.



1396089-v91NYCDMS
                                                          3
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11             Desc Main
                                     Document     Page 4 of 19


and allowing James L. Sorenson to prop up the Debtor for no defined business purpose- all for

approximately $4.5 million in new funding.

         5.         Accordingly, for the reasons set forth below, the Court should deny the DIP

Motion and authorize a thorough investigation of the JLS Prepetition Funding.

                                             BACKGROUND
         6.         Gracenote is the plaintiff in a civil action against the Debtor that has been pending

in the District ofUtah, Gracenote, Inc. v. Sorenson Media, Inc., case number 2:16-cv-00950, for

the past two years (the "Patent Infringement Litigation"). In the Patent Infringement Litigation,

which has been assigned to District Court Judge Clark Waddoups, Gracenote is asserting various

claims against the Debtor as a result of the Debtor's use of dynamic ad insertion technology that

infringes Gracenote's patents. Gracenote is seeking damages, including treble damages for

willful infringement, as well as a permanent injunction to prevent the Debtor from continuing to

infringe Gracenote's patents. If Gracenote prevails in the Patent Infringement Litigation,

Gracenote would be one of the largest unsecured creditors of the Debtor's estate. Gracenote also

is a party to a licensed data agreement with the Debtor, pursuant to which Gracenote licenses

data to the Debtor in exchange for a monthly fee. The Debtor owes Gracenote past due monthly

fees of approximately $29,000. In August, Gracenote exercised its contractual right to cut off

data delivery to the Debtor due to the Debtor's non-payment of license fees.

         7.         As the Debtor itself acknowledges, the present focus of its business is on

"addressable television advertising." It is this part of the Debtor's business that is the subject of

the Patent Infringement Litigation. As a result, the value of the Debtor's assets can only be

determined based upon the outcome of the Patent Infringement Litigation. Because placing any

value on the Debtor's assets would be speculative at this time, the relief sought by the Debtor in




1396089-v9\NYCDMS
                                                      4
Case 18-27740            Doc 83    Filed 11/07/18 Entered 11/07/18 10:27:11              Desc Main
                                    Document     Page 5 of 19


the DIP Motion is improper, especially the "roll-up" of the approximately $22 million JLS

Prepetition Funding into a superpriority administrative expense secured by a first lien on

substantially all of the Debtor's assets.

         8.         On October 22,2018, Gracenote filed an objection to the Debtor's motion seeking

interim relief with respect to the DIP Motion. [Doc No.41].

         9.         On October 29, 2018, Gracenote served the Debtor with document discovery,

including in relation to the DIP Motion, seeking documents that, when produced, may provide

additional information disclosing, among other things, (a) whether the Debtor made reasonable

efforts to locate alternative sources of debtor in possession financing on terms more favorable

than those offered by JLS and (b) the facts and circumstances relating to issuance of the JLS

Loan that may be relevant to recharacterization and equitable subordination. By this limited

discovery, though, Gracenote, has not sought to conduct a comprehensive examination of the

facts surrounding the JLS Prepetition Funding or the proposed DIP funding.

              OBJECTIONS TO A FINAL ORDER APPROVING THE DIP MOTION

A.       The Debtor Has Failed to Establish that a Superpriority Administrative Expense
         and Secured Debtor in Possession Financing under Section 364(c)-(d) of the
         Bankruptcy Code Are Warranted.

         10.        The Debtor cites a series of cases in Section I of the DIP Motion that set forth

standards that banlauptcy courts consider in determining whether debtor in possession financing

should be approved under section 364(c)-(d) ofthe Bankruptcy Code. Specifically, the Debtor

notes that bankruptcy courts generally defer to a debtor's business judgment regarding decisions

to borrow money and cites cases that state what a debtor must establish before court deference to

its business judgment is warranted. See, e.g., In re Curlew Valley Assocs., 14 B.R. 506, 511-14

(Bankr. D. Utah 1981) (in a case that does not involve approval of DIP financing, court notes

that bankruptcy courts will defer to a debtor's business judgment "made in good faith, upon a


1396089-v9\NYCDMS
                                                     5
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11             Desc Main
                                     Document     Page 6 of 19


reasonable basis"); In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) (the trustee need

only show "by a good faith effort that credit was not available" without section 364(c) and (d)

protection, and "[t]he statute imposes no duty to seek credit from every possible lender before

concluding that such credit is unavailable").

         11.        Gracenote does not disagree with the basic principles about a debtor's exercise of

its business judgment, but that doesn't mean that courts must respect a debtor's business

judgment without evidence that its judgment is sound. See In re DB Capital Holdings, LLC, 454

B.R. 804, 822 (Bania. D. Colo. 2011) ("To prevail on a motion to obtain financing on super-

priority basis, a debtor has the burden of showing the following: 1) the proposed financing is an

exercise of sound and reasonable business judgment; 2) no alternative financing is available on

any other basis; 3) financing is in the best interests of the estate and its creditors; and 4) no better

offers, bids, or timely proposals are before the court.") (emphasis added); In re Farmland Indus.,

Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003) (the court must evaluate five applicable factors

pertaining to DIP financing: (1) the proposed financing is an exercise of sound and reasonable

business judgment; (2) the financing is in the best interests of the estate and its creditors; (3) the

credit transaction is necessary to preserve the assets of the estate and necessary, essential, and

appropriate for the continued operation of the debtor's business; (4) the terms of the transaction

are fair, reasonable, and adequate, given the circumstances of the debtor-borrower and the

proposed lender; and (5) the financing agreement was negotiated in good faith and at arm's

length between the debtor and the lender); In re Crouse Group, Inc., 71 B.R. 544, 549-51 (Bania.

E. D. Pa.1987) (debtors must show that "(1) They are unable to obtain unsecured credit per 11

U.S.C. § 364(b), i.e. by allowing a lender only an administrative claim per 11 U.S.C. §

503(b)(I )(A); (2) The "credit transaction is necessary to preserve the assets of the estate; and (3)




1396089-v9\NYCDMS
                                                     6
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11           Desc Main
                                     Document     Page 7 of 19


The terms of the transaction are fair, reasonable, and adequate, given the circumstances of the

debtor-borrower and the proposed lender").

         12.        One problem is that the Debtor is not entitled to rely upon the business judgment

standard because it has not proved that it has a majority of (if any) directors who could qualify as

"independent." Even if the Debtor could overcome that hurdle, the Debtor cannot demonstrate

that it has satisfied the requirements of section 364(c)-(d) of the Bankruptcy Code.

         13.        The Debtor's Directors Did Not Authorize the Roll-Up. As reflected on the

Unanimous Consent ofthe Board ofDirectors, dated October 15, 2018, attached to the Debtor's

chapter 11 petition [Doc. No. 1], the directors who authorized the Debtor to commence this

chapter 11 case (the "Authorizing Directors") also authorized the Debtor to "obtain additional

financing from JLS Holdings, LLC as debtor-in-possession financing in connection with any

case commenced by or against it under the Bankruptcy Code in an amount sufficient to satisfy

the Company's operating and administrative expenses during such proceeding." (Emphasis

added). This is the only language in such Unanimous Consent discussing DIP financing, and no

form of DIP credit agreement or even term sheet was attached. Nowhere does the authorization

address validating the JLS Prepetition Funding or rolling the JLS Prepetition Funding up into the

DIP Loan. Instead, the authorization is limited to incurring debt to fund the Debtor's "operating

and administrative expenses" during this chapter 11 case. Accordingly, the proposed roll-up the

DIP Motion requests the Court to authorize has not actually been authorized by the Debtor's

board.

         14.        The Debtor Is Not Entitled to the Business Judgment Presumption. The three

Authorizing Directors are as follows: Mark Ludwig, Pat Nola, and David Simmons. The

Sorenson Capital website describes Mr. Ludwig as follows:




l396089-v9\NYCDMS
                                                     7
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11              Desc Main
                                     Document     Page 8 of 19


                    Mark Ludwig joined Sorenson Capital in 2003 and has led investments in
                    healthcare, software, energy, and consumer products. Mark is committed
                    to being a supportive and capable investment partner and serves in a
                    number of high-impact roles across the portfolio. He has been fortunate
                    to partner with and learn from innovative and accomplished business
                    leaders and believes that the combination of great people with leading
                    products and services is the key ingredient of stellar companies.

http://www.sorensoncapital.com/team member/mark-ludwig/ (emphasis added). Pat Nola joined

the Debtor as its CEO in May of this year, but Mr. Nola has held positions within the Sorenson

family of companies, including at Sorenson Communications and CaptionCall, since 2000.

https://www.prnewswire.com/news-releases/sorenson-media-appoints-pat-nola-as-ceo-

300655678.html. Although David Simmons does not appear to have a direct relationship with

the Sorenson family of companies, not enough is known about his relationship with James L.

Sorenson or other related Sorenson entities to determine if Mr. Simmons is truly independent.

At a minimum, though, the relationships that Mr. Ludwig and Mr. Nola have and have had with

the Sorenson family of companies suggest that their relationships are "so close that one could

infer that [each of Mr. Ludwig and Mr. Nola] would be more willing to risk his ... reputation

than risk the relationship with" Mr. Sorenson and his companies. Robotti & Co. v. Liddell, 2010

Del. Ch. LEXIS 4, 2010 WL 15474, at *12 (Del. Ch. Jan. 14, 2010). Accordingly, with two

Sorenson family members comprising the rest of the Debtor's board and Messrs. Ludwig and

Nola constituting interested directors, it is clear that the Debtor lacks sufficient independent

directors to make up a board majority.

         15.        "If a director-by-director analysis leaves insufficient [independent] directors to

make up a board majority, then" the business judgment presumption does not apply, and "the

court will review the board's decision for entire fairness." Cumming v. Edens, 2018 Del. Ch.

LEXIS 54, 2018 WL 992877, *51 (Del. Ch. Feb. 20, 20 18) (quoting Frederick Hsu Living Tr. v.

ODN Hldg. Corp., 2017 Del. Ch. LEXIS 67,2017 WL 1437308 (Del. Ch. Apr. 24, 2017)). That


1396089-v9\NYCDMS
                                                      8
Case 18-27740            Doc 83    Filed 11/07/18 Entered 11/07/18 10:27:11           Desc Main
                                    Document     Page 9 of 19


"entire fairness" is not present here. The DIP Motion simply falls back on the usual "business

judgment" platitudes and offers no proof that the DIP Loan satisfies the "entire fairness"

standard. The Debtor simply states, without any support, that the proposed DIP Loan was the

result of"arm's-length negotiations in the days leading up to the Petition Date." DIP Motion at

Section I, page 14. This is a bit difficult to imagine, and the Debtor makes no effort whatsoever

to explain in the DIP Motion any procedures that it might have utilized to create an at least

arguable arm's-length process. On this basis alone, the Court must deny the DIP Motion.

         16.        The DIP Motion Fails to Demonstrate that the DIP Loan Is Necessary to Preserve

Property of the Estate. The DIP Motion does not address whether any value of the Debtor's

assets is predicated upon the Debtor continuing to operate as a going concern or can otherwise be

preserved in a "mothball" state. The DIP Motion also does not address the Debtor's plan for

liquidating the Debtor and how the Debtor expects to achieve any value for the benefit of

creditors other than its affiliates, JLS, and its UK affiliate, Sorenson Media Limited. In the

absence of such explanations, the Court should consider whether it is appropriate to approve any

level of senior secured DIP financing at this stage.

         17.        The DIP Motion Does Not Explain How the Debtor Expects to Repay the DIP

Loan, Much Less the Roll-up of the JLS Prepetition Funding. As the Debtor has conceded, the

Debtor's operations are not generating, and not expected to generate, any meaningful cash flow

during the course of the Debtor's chapter 11 case. Moreover, the Debtor has stated its intention

to liquidate in chapter 11, but the Debtor has not stated that it has any potential purchaser that

has expressed an interest in purchasing the Debtor's assets, and the Debtor has not provided any

details of how such liquidation might proceed. This should concern the Court. The Debtor

apparently has concluded that the JLS Prepetition Funding of approximately $22 million is a




1396089-v9\NYCDMS
                                                   9
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11             Desc Main
                                     Document     Page 10 of 19


valid claim secured by a validly perfected security interest in the Debtor's assets. The Debtor

has offered no evidence, however, that it or- more importantly- any other party believes that

the value of the Debtor's assets exceeds the amount of the JLS Prepetition Funding. Indeed, the

Debtor has not even shown that any party believes that the value of the Debtor's assets exceeds

$4.5 million, the amount of new money the Debtor seeks to incur.

         18.        In the absence of such proof, it is evident that the Debtor is going deeper and

deeper into debt without any evidence that the Debtor believes that it will be able to generate

sufficient proceeds to cover its administrative expenses in its chapter 11 case. The Court should

require more evidence than a hope and a prayer before allowing the Debtor to become even more

administratively insolvent than it is today.

         19.        The DIP Motion Does Not Explain the Debtor's Efforts to Solicit DIP Proposals.

Similarly, the Debtor fails to establish that its decision to accept the JLS DIP Loan proposal was

made after a "good faith effort" to determine that credit was not otherwise available. Indeed, the

Debtor admits that it conveniently concluded that its owner was the only source of DIP

financing. The DIP Motion merely states that "the Debtor recently sought secured bridge

financing from its pre-petition noteholders, and only JLS was willing to participate, thereby

leaving the Debtor with no reasonable belief as to the availability of any other source of post-

petition financing." See DIP Motion at Section I, page 14. A failed single attempt to obtain

prepetition financing from prepetition creditors does not demonstrate that there is no

"availability of any other source of post-petition financing" and certainly does not demonstrate

that the Debtor made reasonable efforts.

         20.        The Debtor justifies a number of controversial protections it seeks to include in

the DIP order (including the section 506(c) waiver, the validation of a so-called prepetition loan




1396089-v9\NYCDMS
                                                     10
Case 18-27740            Doc 83    Filed 11/07/18 Entered 11/07/18 10:27:11          Desc Main
                                    Document     Page 11 of 19


from the Debtor's owner, and the roll-up of such prepetition funding) by repeating the mantra,

"The justification for the inclusion of this provision is that no other comparable financing

reasonably is available to the Debtor." This statement rings hollow, however, when it is

unaccompanied by evidence that no better financing is available or even that the Debtor made

any efforts to obtain DIP financing from any other source. See DIP Motion at para 16, under

subparagraphs: "c" (Payment ofPrepetition Debt); "d" (Super-Priority and Secured Status); "1"

(Validity, Perfection or Amount of Pre-Petition Secured Debt); and "m" (Bankruptcy Code

§ 506(c)).

         21.        The Court Should Not Approve Waiver of the 506(c) Surcharge. It is hard to see

how the proposed DIP Loan, especially with the proposed roll-up of the Prepetition JLS Funding,

benefits any party in interest other than JLS. The Debtor asks for advance permission for JLS to

credit bid its prepetition funding and its DIP Loan in connection with any sale. If the JLS

Prepetition Funding constitutes a valid secured obligation that is not subject to recharacterization

or subordination, then Gracenote has no objection to JLS being able to credit bid its secured

claim. The Debtor provides no evidence, however, that any sale of the Debtor's assets will

benefit any creditor other than JLS. Where the chapter 11 case yields no benefit to any parties

other than the prepetition secured creditor, the cost of the sale process- and, indeed this chapter

11 case - should be borne by the prepetition secured creditor.

         22.        The Debtor and JLS may say that they don't know whether the sale process will

yield proceeds in an amount sufficient to pay any amounts to creditors other than JLS. That's

fine. It also is precisely the point. The Debtor and JLS cannot have it both ways. If they cannot

demonstrate that this case and the as-yet unarticulated sale process that the Debtor seeks to

pursue likely will benefit other parties in interest, then the Debtor should not be asking the Court




1396089-v9\NYCDMS
                                                   11
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11              Desc Main
                                     Document     Page 12 of 19


to approve a waiver of the Debtor's right to ask that the proceeds of JLS' s collateral be

surcharged to pay for the process.

B.       Roll-up of the JLS Prepetition Funding Through the DIP Loan Is Neither
         Warranted nor Appropriate.

         23.        Within the Tenth Circuit, at least one court has held that cross collateralization,

which is a form of roll-up, is impermissible. See Gallegos Research Group, 193 B.R. at 585 ("A

postpetition lien used to secure a prepetition unsecured indebtedness is impermissible") (citing

Matter of Saybrook Manufacturing Co., 963 F.2d 1490, 1496 (11th Cir. 1992)). See Matter of

Saybrook Manufacturing Co., 963 F .2d 1490, 1496 (11th Cir. 1992) ("Cross-collateralization is

not authorized by section 364"). In Saybrook, the Eleventh Circuit reasoned as follows:

               We conclude that cross-collateralization is inconsistent with bankruptcy law
               for two reasons. First, cross-collateralization is not authorized as a method of
               post-petition financing under section 364. Second, cross-collateralization is
               beyond the scope of the bankruptcy court's inherent equitable power because
               it is directly contrary to the fundamental priority scheme of the Bankruptcy
               Code.

In re Saybrook, 963 F.2d at 1495 (internal citations omitted).

         24.        In other jurisdictions, courts may permit a roll-up, but they impose requirements to

ensure that the roll-up is necessary and does not confer an unfair advantage on the prepetition

creditor. See, e.g., In re Lyondell Chern. Co., 2009 Bankr. LEXIS 5739, *96, *102-*105 (Bania.

S.D.N.Y. 2009) (finding that (a) the aggregate value of the prepetition collateral exceeded the

value of the prepetition debt, (b) the debtors needed the full amount of the financing to permit

operation of their business, (c) the terms of the financing were fair and reasonable, (d) the

financing terms, including the roll-up, were negotiated at arm's length and in good faith and (e)

the roll-up was on a dollar for dollar basis with respect to new money loans); Ames Dep 't Stores,

115 B .R. at 39 ("proposed financing will not be approved where it is apparent that the purpose of

the financing is to benefit a creditor rather than the estate."); In re Barbara K Enters., Inc., No.


1396089-v9\NYCDMS
                                                     12
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11              Desc Main
                                     Document     Page 13 of 19


08-11474,2008 WL 2439649, at *8 (Banla. S.D.N.Y. June 16, 2008) ("Any proposal should

provide a pre-petition secured creditor with 'the same level of protection it would have had if

there had not been post-petition superpriority financing.'") (quoting In re Masella, 195 B.R. 277,

288 (Banla. S.D.N.Y. 1996)). Stated differently, postpetition financing must not be used in a

manner that "pervert[ s] the reorganizational process from one designed to accommodate all

classes of creditors and equity interests to one specially crafted for the benefit" of only a subset of

creditors. In re Tenney Vill. Co., Inc., 104 B.R. 562, 568 (Bankr. D.N.H. 1989)).

         25.        In general, courts should weigh the following factors in determining whether to

approve a roll-up:

                    e   Alternative financing is not able to be reasonably sourced on better terms, or
                        at all: As discussed above, there is no evidence of any real attempts by the
                        Debtor to find alternative financing.

                    e   The proposed facility is in the best interests of the Debtor and its estate and is
                        not just a veiled attempt to allow the prepetition lender to strengthen its
                        collateral position: Again, the Debtor offers no evidence of how the proposed
                        DIP financing will benefit creditors other than JLS.

                    e   The prepetition lender is advancing a significant amount of funds over and
                        above the balance of the prepetition facility: Indeed, the most common
                        approach is to allow a prepetition lender to roll up $1 of prepetition debt for
                        every $1 of DIP financing. The amount of new money proposed to be
                        advanced to the Debtor in this case, however, is about 17% ofthe total
                        proposed "DIP Loan."

                    e   The prepetition lender is oversecured: The Debtor certainly has not offered
                        any proof on this point. Moreover, its Schedules and Statements, filed on
                        November 1, 2018 [Doc. No. 75], show that JLS is substantially
                        undersecttred. Specifically, the Debtor lists total assets having a value of only
                        $2,274,362.20, or approximately 10% of the JLS Prepetition Funding!

As is evident, the proposed roll-up does not satisfy a single one of these points, and the

proposed roll-up of the JLS Prepetition Funding is inappropriate, even by the standards of the

jurisdictions that permit roll-ups. The outstanding balance of the JLS Prepetition Funding, as

of the Petition Date, was reportedly $21,988,000. See DIP Motion at para. 11. The DIP


1396089-v9\NYCDMS
                                                      13
Case 18-27740            Doc 83    Filed 11/07/18 Entered 11/07/18 10:27:11                 Desc Main
                                    Document     Page 14 of 19


Motion seeks DIP financing of up to "$26,488,000, the actual amount of which reflects the

payoff of the Prepetition Debt [$21,988,000] plus another approximately $4,500,000 of

additional funding." DIP Motion at para. 13. Thus, if the Court approves the DIP Motion,

JLS, an insider of the Debtor, will effectively replace a nearly $22 million prepetition

purportedly secured loan that may be subject to recharacterization or subordination with an

unassailable superpriority administrative expense secured by a first priority lien on the

Debtor's assets. In effect, if the Court were to approve the DIP Motion, the Debtor would

receive $1.80 in new/additional financing for every $10 in potentially disputed JLS

Prepetition Funding amount that is rolled up.

         26.        The controversy surrounding roll-ups led the ABI Commission to Study the

Reform of Chapter 11, in its Final Report and Recommendations (20 14) (the "ABI Final

Report"), to propose that a court should only approve postpetition financings that contain a roll-

up of prepetition debt in limited circumstances:

          A court should not approve any proposed postpetition financing under section 364
          of the Bankruptcy Code that contains a provision to roll up prepetition debt into the
          postpetition facility or to pay down prepetition debt in part or in full with proceeds
          of the postpetition facility. This provision should not apply to postpetition financing,
          including a facility that refinances in part or in full prepetition debt, to the extent
          that-

          •    the postpetition facility (a) is provided by lenders who do not directly or
               indirectly through their affiliates hold prepetition debt affected by the
               facility or (b) repays the prepetition facility in cash, extends substantial new
               credit to the debtor, and provides more financing on better terms than
               alternative facilities offered to the debtor; and

          •    the court finds that the proposed postpetition financing is in the best
               interests of the estate.

See ABI Final Report, at page 73. Thus, given the facts in this case, roll-up of the JLS

Prepetition Funding should not be approved by the Court.




!396089-v9\NYCDMS
                                                     14
Case 18-27740            Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11            Desc Main
                                     Document     Page 15 of 19


         27.        Moreover, even if the Court were inclined to approve the roll-up, it must provide

a mechanism for unwinding the roll-up if it later turns out that the JLS Prepetition Funding was

undersecured (which appears to be the case here, based on the Debtor's Schedules and

Statements) or should be recharacterized or subordinated. To this end, it is worth noting that

Rule 4001-2(g)(5) of the Local Bankruptcy Rules for the Southern District ofNew York requires

the following provision to be included in any proposed order that would include a roll-up:

                    A proposed order approving cross-collateralization or a rollup shall
                    include language that reserves the right of the Court to unwind, after
                    notice and hearing, the postpetition protection provided to the prepetition
                    lender or the pay down of the pre-petition debt, whichever is applicable, in
                    the event that there is a timely and successful challenge to the validity,
                    enforceability, extent, perfection, or priority of the pre-petition lender's
                    claims or liens, or a determination that the prepetition debt was
                    undersecured as of the petition date, and the cross-collateralization or
                    rollup unduly advantaged the lender.

At the very minimum, a similar provision should be included here if the Court were inclined to

approve the roll-up.

C.       The JLS Prepetition Funding Is Potentially Subject to Recharacterization as an
         Equity or Capital Contribution.

         28.        The Tenth Circuit has recognized that bankruptcy courts have the power to

recharacterize a claim from debt to equity. In determining whether recharacterization is

warranted, the Tenth Circuit looks to the following thirteen factors: (1) the names given to the

certificates evidencing the indebtedness; (2) the presence or absence of a fixed maturity date;

(3) the source of payments; (4) the right to enforce payment of principal and interest;

(5) participation in management flowing as a result; (6) the status of the contribution in relation

to regular corporate creditors; (7) the intent of the parties; (8) thin or inadequate capitalization;

(9) identity of interest between the creditor and stockholder; (1 0) source of interest payments;

(11) the ability ofthe corporation to obtain loans from outside lending institutions; (12) the



1396089-v9\NYCDMS
                                                     15
Case 18-27740              Doc 83        Filed 11/07/18 Entered 11/07/18 10:27:11                      Desc Main
                                          Document     Page 16 of 19


extent to which the advance was used to acquire capital assets; and (13) the failure of the debtor

to repay on the due date or to seek a postponement. Sender v. Bronze Group, Ltd. (In re Hedged-

Investments Assocs.), 380 F.3d 1292, 1298 (lOth Cir. 2004) (citing Stinnett's Pontiac Serv., Inc.,

730 F.2d 634, 638 (11th Cir. 1984)). None of these factors is dispositive, and their significance

varies depending upon the circumstances. Hedged-Investments Assocs., 380 F.3d at 1298-1299.

          29.        Any determination as to whether a secured claim should be recharacterized

requires an investigation and substantial fact discovery. Gracenote began this process by serving

its initial document request on the Debtor, but this request was an abbreviated version of the

discovery Gracenote would seek in connection with a thorough investigation that was not

constrained by the need to finish before the final DIP hearing. Gracenote has not yet received

the requested documents critical to beginning this analysis, let alone had an opportunity to

engage in follow-up document requests or conduct depositions. In this case, Gracenote and any

unsecured creditors' committee must have an opportunity to fully investigate the extent to which

the factors cited by case law exist with respect to the JLS Prepetition Funding, particularly before

the Court permits any such claim to be rolled-up into the proposed DIP Loan.

D.        The JLS Prepetition Funding Is Potentially Subject to Equitable Subordination.

          30.        In addition to potential recharacterization of the JLS Prepetition Funding as an

equity or capital contribution, the JLS Prepetition Funding may be subject to equitable

subordination to the claims of all non-insider unsecured creditors, pursuant to section 51 0( c)( 1) 4


4
    Section 51 0(c) (1) of the Bankruptcy Code provides as follows:

                Notwithstanding subsection (a) and (b) of this section, after notice and a hearing, the court
                may-
                under principals of equitable subordination, subordinate for purposes of distribution all or part
                of an allowed claim to all or part of another allowed claim or all or part of an allowed interest
                to all or part of another allowed interest.




1396089-v9\NYCDMS
                                                             16
Case 18-27740             Doc 83    Filed 11/07/18 Entered 11/07/18 10:27:11            Desc Main
                                     Document     Page 17 of 19


of the Bankruptcy Code, to the extent of any inequitable conduct by JLS that further

investigation may uncover.

         31.        For cases involving non-insiders, courts within the Tenth Circuit historically have

followed the general rule that requires a showing of inequitable conduct as a condition to

subordinating a claim. See, e.g., Hedged-Investments Assocs., 380 F.3d at 1301 ("We adhere to

the general rule, therefore, that equitable subordination is not justified absent a finding that the

party sought to be subordinated engaged in inequitable conduct"); In re Mid-Town Produce

Terminal, Inc., 599 F.2d 389,392 (lOth Cir. 1979) (modern cases generally hold that claims for

loans by majority shareholders will not be subordinated to claims of other creditors absent

inequitable conduct). Inequitable conduct for subordination purposes falls under three

categories: (1) fraud, illegality, and breach of fiduciary duties; (2) undercapitalization; and

(3) use of the debtor as a mere instrumentality or alter ego. See, e.g., Hedged-Investments

Assocs., 380 F.3d at 1301 (inequitable conduct for subordination purposes encompasses three

categories of misconduct) citing Fabricators Inc. v. Technical Fabricators, Inc. (In re

Fabricators, Inc.), 926 F.2d 1458, 1467 (loth Cir. 1991).

                    32.    Notwithstanding its decision in Midtown Produce Terminal, the Tenth

Circuit now applies a different standard to claims of insiders of a debtor. See, e.g., Hedged-

Investments Assocs., 3 80 F .3d at 1301 ("this Circuit has joined other Courts of Appeals in

applying different levels of scrutiny to 'insiders' and 'non-insiders' of the debtor corporation").

"Where the claimant is an insider or a fiduciary, the party seeking subordination need only show

some unfair conduct, and a degree of culpability, on the part of the insider" rather than the "more

egregious conduct such as gross misconduct tantamount to fraud, misrepresentation,

overreaching, or spoliation." !d. at 1301-02.




1396089-v9\NYCDMS
                                                     17
Case 18-27740             Doc 83   Filed 11/07/18 Entered 11/07/18 10:27:11          Desc Main
                                    Document     Page 18 of 19


                    33.    Because both JLS and the Debtor are controlled by the same person, and

because the Debtor is seeking to roll up the JLS Prepetition Funding into the DIP Loan, even if

roll-up otherwise were permissible, it is entirely appropriate to decline to approve the roll-up

until Gracenote and/or an unsecured creditors' committee has had the opportunity to complete its

investigation of the Debtor.

        WHEREFORE, for all of the reasons set forth in this Objection, Gracenote respectfully

requests that the Court deny the DIP Motion or, in the alternative and to the extent the Court

determines that debtor in possession financing is indeed necessary, deny roll-up of the JLS Claim

into the DIP Loan.


Dated: November 7, 2018                             Respectfully submitted,
       Salt Lake City, Utah
                                                     Is/ Michael R. Johnson
                                                    Michael R. Johnson (A7070)
                                                    RAY, QUINNEY & NEBEKER P.C.
                                                    36 South State Street, Suite 1400
                                                    Salt Lake City, Utah 84111
                                                    Telephone: (801) 323-3363

                                                    BAKER & McKENZIE LLP
                                                    Debra Dandeneau (pro hac vice)
                                                    Ira A. Reid (pro hac vice)
                                                    Frank Grese (pro hac vice)
                                                    452 Fifth Avenue
                                                    New York, New York 10018
                                                    Telephone: (212) 626-4100

                                                    Counsel for Grace note, Inc.




1396089-v9\NYCDMS
                                                   18
Case 18-27740         Doc 83     Filed 11/07/18 Entered 11/07/18 10:27:11            Desc Main
                                  Document     Page 19 of 19


                                  CERTIFICATE OF SERVICE
        I hereby certify that on November 7, 2018, I electronically filed the foregoing document

with the Clerk of Court using the CM/ECF system, which sent notification of such filing to the

electronic filing users in this case as follows:

    •   Debra A. Dandeneau debra.dandeneau@bakermckenzie.com,
        lori.seavey@bakermckenzie.com
    •   Frank Grese frank.grese@bakermckenzie.com
    •   George B. Hofmann ghofmann@cohnekinghorn.com, dhaney@cohnekinghorn.com;
        mparks@cohnekinghorn.com
    •   Michael R. Johnson mjohnson@rqn.com, docket@rqn.com; dburton@rqn.com
    •   Patrick E Johnson pjohnson@cohnekinghorn.com,
        jdannenmueller@cohnekinghorn.com
    •   Jacob M. Kaplan
    •   Adelaide Maudsley amaudsley@kmclaw.com, tslaughter@kmclaw.com
    •   John T. Morgan tr john.t.morgan@usdoj.gov, James.Gee@usdoj.gov;
        Lindsey.Huston@usdoj .gov; Suzanne.Verhaal@usdoj .gov
    •   Ira A. Reid
    •   Joseph R. Sgroi jsgroi@honigman.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov


         I further certify that on November 7, 2018, I served a true and correct copy of the

foregoing document on the following via first class mail, postage prepaid:

         Cherlynn Hayman
         Parr Brown Gee & Loveless
         101 S 200 E, Suite 700
         Salt Lake City UT 84111




                                                        Is/ Dianne Burton




1396089-v9\NYCDMS
                                                   19
